EXHIBIT 10.3

MAF BANCORP, INC.
EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (the “Agreement”), made
as of April 19, 1990, as previously amended from time to time, is hereby amended
and restated effective as of January 1, 2007 by and between MAF Bancorp, Inc.
(the “Company”), a Delaware corporation with its principal administrative office
at 55th & Holmes Streets, Clarendon Hills, Illinois, and Kenneth R. Koranda
(“Executive”). Any reference to “Bank” herein shall mean Mid America Bank, fsb
or any successor thereto.

        WHEREAS, the Company recognizes the responsibility Executive has with
the Company and wishes to protect his position therewith for the period provided
in this Agreement;

        WHEREAS, Executive has been appointed to, and has agreed to serve in the
position of President, a position of substantial responsibility with the
Company.

        WHEREAS, the expiration date of this Agreement was previously extended
by action of the Board of Directors of the Company to December 31, 2008;

        WHEREAS, the Board has approved a further extension hereof until
December 31, 2009, subject to amending and restating the Employment Agreement as
provided for herein to, among other things, incorporate prior amendments and
reflect appropriate updating, to clarify the intent of certain provisions, to
modify the calculation of severance benefits and to obtain for the benefit of
the Company certain restrictive covenants from Executive;

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

1.     POSITION AND RESPONSIBILITIES.

        During the period of his employment hereunder, Executive agrees to serve
as President of the Company. The Executive shall render management services to
the Company such as are customarily performed by persons in a similar executive
capacity. During said period, Executive also agrees to serve, if elected, as an
officer of any subsidiary or affiliate of the Company.

2.     TERMS AND DUTIES.

(a)     The term of this Agreement shall be deemed to have commenced as of the
date first above written and shall continue through December 31, 2009, subject
to the extension of such term as hereinafter provided and subject to other
termination as provided in Sections 4, 5, 6, 7 and 8. The term of this Agreement
shall be extended for an additional year as of December 31, 2007 and each
December 31 thereafter, such that the remaining term is three (3) years as of
such December 31; provided that not later than the March 31 following such
December 31, the Board of Directors of the Company (the “Board”) has taken
action to approve such extension following an annual review of this Agreement
and Executive’s performance by the Administrative/Compensation Committee of the
Board for purposes of making a recommendation to the Board whether to extend
this Agreement, and the results thereof shall be

--------------------------------------------------------------------------------

included in the minutes of the Board’s meeting. The Board’s decision whether or
not to extend this Agreement shall be promptly communicated to the Executive. In
the event the Executive desires not to extend the Agreement for an additional
period, the Executive shall provide the Company with written notice at least ten
(10) days and not more than twenty (20) days prior to the end of such calendar
year. If either the Bank or the Executive chooses not to extend the Agreement
for an additional period, the Agreement shall cease at the end of its remaining
term or, if earlier, upon Executive’s termination of employment.

(b)     During the period of his employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Company and its affiliates; provided, however,
that Executive may hold other offices or positions, including directorships, in
companies or organizations, which do not present any conflict of interest with
the Company or its affiliates, do not adversely affect the performance of
Executive’s duties and in all cases are consistent with the Company’s Corporate
Code of Ethics; provided, however, Executive’s commitments to and holding of
such other offices or positions shall be subject to the review and nullification
by the Nominating and Corporate Governance Committee of the Board of Directors
of the Company.

(c)     In the event that Executive’s duties and responsibilities with respect
to the Bank are temporarily or permanently terminated pursuant to Sections 8 or
15 of the Employment Agreement of even date herewith, between Executive and the
Bank (“Bank Agreement”) and the course of conduct upon which such termination is
based would not constitute grounds for Termination for Cause under Section 8 of
this Agreement, then Executive shall assume such duties and responsibilities
formerly performed at the Bank as part of his duties and responsibilities with
the Company and receive the compensation benefits provided hereunder by the
Company. Nothing in this provision shall be interpreted as restricting the
Company’s right to remove Executive for Cause in accordance with Section 8 of
this Agreement.

3.     COMPENSATION.

(a)     The Company shall pay Executive an annual salary of $461,500 (“Base
Salary”) which shall be reviewed at least annually by the Committee. The Base
Salary may be increased but may not be decreased from the Base Salary amount
then in effect without the prior written consent of Executive or unless such
decrease is in proportion to a general reduction in salary affecting all senior
executive officers of the Company.

(b)     In addition to the payment of a Base Salary, Executive will be entitled
to participate in, and be eligible to receive benefits or grants under, any
employee benefit plan or program that is offered to executive officers of the
Company, including, but not limited to, annual bonus programs, long-term bonus
programs, equity incentive awards, supplemental executive retirement plans and
deferred compensation plans, with such participation, eligibility, benefits and
grants determined on a basis consistent with Executive’s position described in
Section 1.

2

--------------------------------------------------------------------------------

(c)     In addition to the compensation provided in Sections 3(a) and 3(b), the
Company shall provide Executive with such other benefits as are provided to
other full-time employees of the Bank, including but not limited to,
participation in ESOP, profit-sharing and 401(k) plans, medical, dental,
disability and life insurance plans, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans and arrangements
as in effect from time to time. In addition, the Executive shall have the use of
a company automobile and the Company shall pay or reimburse Executive for all
reasonable business travel and related expenses incurred by Executive.

(d)     In the event that Executive assumes additional duties and
responsibilities pursuant to Section 2(c) of this Agreement by reason of one of
the circumstances contained in Section 2(c) of this Agreement, and the Executive
receives or will receive less than the full amount of compensation and benefits
formerly entitled to him under the Bank Agreement, the Company shall assume the
obligation to provide Executive with his compensation and benefits in accordance
with the Bank Agreement less any compensation and benefits received from the
Bank, subject to the terms and conditions of this Agreement, including the
Termination for Cause provisions in Section 8.

4.     PAYMENTS TO EXECUTIVE UPON TERMINATION OF EMPLOYMENT.

        The provisions of this Section shall in all respects be subject to the
terms and conditions stated in Sections 8, 24 and 25.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply. As used in this Agreement, an “Event of Termination”
shall mean and include any one or more of the following: (i) the termination by
the Company of Executive’s employment hereunder for any reason other than when
such termination follows a Change in Control (as defined in Section 5(a) hereof)
or when such termination is a Termination for Cause (as defined in Section 8
hereof); (ii) Executive’s resignation from the Company’s employ (in accordance
with the procedures outlined in this Section 4(a)), following any (A) failure to
re-appoint Executive as President without the consent of the Executive, unless
Executive is appointed to a position of greater authority, responsibility and
title, (B) material change in Executive’s function, duties, or responsibilities
(including any series of changes which in the aggregate amount to a material
change), which causes Executive’s position to become one of lesser
responsibility, importance, or scope, or (C) breach of this Agreement by the
Company. Upon the occurrence of any event described in clause (A), (B) or
(C) above, Executive shall, within 120 days of the occurrence of such event,
give notice of such event to the Company. The Company shall thereafter have 10
business days to cure such material change or breach. If such material change or
breach is not cured within this timeframe, Executive shall have the right,
within 60 days of the end of the cure period, to terminate his employment under
this Agreement. Failure of Executive to give notice to the Company of the event
described in clause (A), (B) or (C) within the specified timeframe or failure of
Executive to terminate his employment within the proper timeframe shall
constitute a waiver by Executive of such event. In the event of Executive’s
death (i) following the date the Executive has given notice of an event
described in clause (A), (B) or (C) above within the required 120-day period
(unless, prior to such death, the Company has cured the material change or


3

--------------------------------------------------------------------------------

breach or commenced action to so cure the material change or breach within the
required 10-day period), or (ii) after Executive has resigned his employment
within the 60-day period following the end of the cure period, an Event of
Termination shall be deemed to have occurred immediately prior to the date of
Executive’s death.


(b) Upon the occurrence of an Event of Termination, the Company shall pay
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to the greater of: (i) the compensation the
Executive would be entitled to receive during the term of the Agreement
remaining as of the date immediately prior to the Date of Termination (defined
below) or (ii) the Executive’s three (3) preceding years’ compensation, which
three-year period shall end on the last day of the month immediately preceding
the Date of Termination. For purposes of clause (i) of the preceding sentence,
compensation shall include the amount of Base Salary which Executive would be
entitled to receive pursuant to Section 3(a) during the applicable period
(determined prior to any general reduction occurring within one year prior to
the Event of Termination or any reduction which gave rise to the Event of
Termination) plus a target annual cash bonus amount for each calendar year
ending within the applicable period, which target annual cash bonus amount for
each such year shall be equal to the target annual cash bonus amount for the
calendar year in which the Date of Termination occurs (regardless of whether the
actual annual cash bonus payment for any such year is less than or more than
such target annual cash bonus amount, and without proration). For purposes of
clause (ii) above, compensation shall include the amount of Base Salary which
Executive received during the applicable period (or was entitled to receive
under Section 3(a) prior to any general reduction occurring within one year
prior to the Event of Termination or any reduction which gave rise to the Event
of Termination) plus a target annual cash bonus amount for each calendar year
commencing within the applicable period, which target annual cash bonus amount
for each such year shall be equal to the target annual bonus amount established
for the Executive with respect to such year (regardless of whether the actual
annual cash bonus payment for any such year was less than or more than such
target annual cash bonus amounts, and without proration). Subject to any delay
required to comply with Code Section 409A, such payments shall be made in a lump
sum within five (5) business days of the Date of Termination relating to such
Event of Termination, unless Executive has made a prior election (in accordance
with procedures established by the Committee and in compliance with Code Section
409A) to have such payments made in thirty-six (36) monthly installments
(without interest) beginning with the month following the month of Executive’s
termination.


(c) Upon the occurrence of an Event of Termination, the Company will cause to be
continued medical, dental, disability and life insurance coverage substantially
identical (including coverage amounts, co-pays, deductible amounts and maximum
out-of-pocket amounts) to the coverage that would have been provided by the
Company for the Executive and his dependents from time to time in accordance
with Section 3(c) if Executive’s employment had continued hereunder. The
Company’s obligation and the Executive’s entitlement to continued medical and
dental coverage shall be governed by the provisions of Section 7 below. With
respect to disability and life insurance coverage, Executive shall be obligated
to continue to pay, on a monthly basis, the portion of the cost of such
insurance coverage that he would be required to pay if his employment had
continued. Such continuing insurance and payment arrangements for disability and
life insurance coverage shall continue until the earlier of: (i) the date
Executive fails to remit to the Company the required monthly premium amount for
such insurance coverage


4

--------------------------------------------------------------------------------

within a thirty (30) day grace period of when such payment is due (or, if later,
within thirty (30) days after Executive is informed of the payment due);
(ii) the date Executive obtains insurance coverage from another employer that is
not less than that provided by the Company; (iii) the date of Executive’s death;
(iv) age 65; or (v) sixty (60) months from the Date of Termination relating to
the Event of Termination.


(d) In addition to the other benefits provided by this Section 4, Executive
shall be entitled to a lump-sum payment of his accrued vacation benefits through
the date of Executive’s termination. Executive shall also be entitled to all
other payments or benefits to which he may be entitled under the terms of any
applicable compensation arrangement or benefit, or fringe benefit plan, program
or grant.


5. CHANGE IN CONTROL.


(a) No benefit shall be payable under this Section 5 unless there shall have
been a Change in Control of the Company, as set forth below, and benefits under
this Section 5 shall in all respects be subject to the terms and conditions
stated in Sections 24 and 25. For purposes of this Agreement, a “Change in
Control” of the Company shall mean:


(i) an event that would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);


(ii) an event that results in a change in control of the Bank or the Company
within the meaning of the Home Owners Loan Act of 1933, as amended, and the
Rules and Regulations promulgated by the Office of Thrift Supervision (or its
predecessor agency), as in effect on the date hereof, including section 574 of
such regulations;


(iii) at such time as any “person” (as the term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities or
makes an offer to purchase and completes the purchase of securities of the Bank
or the Company representing 20% or more of the Bank’s or the Company’s
outstanding securities ordinarily having the right to vote at the election of
directors except for (A) any securities of the Bank owned by the Company, or
(B) any securities purchased by the employee stock ownership plan and trust of
the Company or a subsidiary;


(iv) at such time that individuals who constitute the Company’s Board of
Directors on the date hereof (the “Incumbent Board”) or the Board of Directors
of the Bank on the date hereof (the “Bank Incumbent Board”), cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board or Bank Incumbent Board, as the case may be, or whose nomination for
election by the stockholders was approved by the Nominating Committee serving
under the Incumbent Board or the Bank Incumbent Board, shall be, for purposes of
this clause (iv), considered as though such individual was a member of the
Incumbent Board or the Bank Incumbent Board, as the case may be;


5

--------------------------------------------------------------------------------

(v) consummation of a reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or Company or similar transaction
occurs (each a “Business Combination”) that results in a change of control. A
Business Combination will not be deemed to result in a change of control if:
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the voting stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the total voting power represented by the voting securities entitled to vote
generally in the election of directors of the resulting entity from the Business
Combination (including, without limitation, an entity, which as a result of such
transaction, owns the Bank or Company or all or substantially all of the Bank’s
or Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions of such voting power as their ownership of
the voting stock immediately prior to the Business Combination, and (B) at least
a majority of the members of the board of directors of the resulting entity from
the Business Combination were members of the Incumbent Board or Bank Incumbent
Board, respectively, at the time of the execution of the initial agreement, or
action of the Incumbent Board or Bank Incumbent Board, providing for such
Business Combination;


(vi) a proxy statement shall be distributed soliciting proxies from stockholders
of the Company, by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Company and such
proxy statement proposal is approved by the shareholders of the Company, or


(vii) a tender offer is made and completed for 20% or more of the outstanding
securities of the Company.


(b) If any of the events described in Section 5(a) hereof constituting a Change
in Control has occurred and is followed by Executive’s voluntary or involuntary
termination of employment (including for reasons of death but excluding a
Termination for Cause) upon or within two (2) years of the date of the Change in
Control, Executive (or, as applicable, his beneficiary, beneficiaries or estate)
shall be entitled to the benefits provided in paragraphs (c), (d), (e) and (f)
of this Section 5.


(c) Upon the occurrence of a Change in Control followed by the Executive’s
termination of employment as described in Section 5(b), the Company or its
successor shall pay Executive, or in the event of his death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to the Executive’s three (3) preceding years’
compensation, which three-year period shall end on the last day of the month
immediately preceding the month in which the Executive’s Date of Termination
occurs, or if such amount is greater, the last day of the month immediately
preceding the date of the Change in Control. For purposes of the preceding
sentence, compensation shall include the amount of Base Salary which Executive
received during the applicable period (or was entitled to receive under Section
3(a) prior to any general reduction occurring within one year prior to the


6

--------------------------------------------------------------------------------

Event of Termination or any reduction which gave rise to the Event of
Termination) plus a target annual cash bonus amount for each calendar year
commencing within the applicable period, which target annual cash bonus amount
for each such year shall be equal to the target annual bonus amount established
for the Executive with respect to such year (regardless of whether the actual
annual cash bonus payment for any such year was less than or more than such
target annual cash bonus amounts, and without proration). Subject to any delay
required by Section 409A, such payments shall be made in a lump sum within five
(5) business days of Executive’s Date of Termination relating to such
termination of employment, unless Executive has made a prior election (in
accordance with procedures established by the Committee) to have such payments
made in thirty-six (36) monthly installments (without interest) beginning with
the month following the month of Executive’s termination.


(d) Upon the occurrence of a Change in Control followed by the termination of
the Executive’s employment in accordance with Section 5(b), the Company will
cause to be continued medical, dental, disability and life insurance coverage
substantially identical (including coverage amounts, co-pays, deductible amounts
and maximum out-of-pocket amounts) to the coverage that would have been provided
by the Company for the Executive and his dependents from time to time in
accordance with Section 3(c) if Executive’s employment had continued hereunder.
The Company’s obligation and the Executive’s entitlement to continued medical
and dental coverage shall be governed by the provisions of Section 7 below. With
respect to disability and life insurance coverage, Executive shall be obligated
to continue to pay, on a monthly basis, the portion of the cost of such
insurance coverage that he would be required to pay if his employment continued.
Such continuing insurance and payment arrangements for disability and life
insurance coverage shall continue until the earlier of: (i) the date Executive
fails to remit to the Company the required monthly premium amount for such
insurance coverage within a thirty (30) day grace period of when such payment is
due (or, if later, within thirty (30) days after Executive is informed of the
payment due); (ii) the date Executive obtains insurance coverage from another
employer that is not less than that provided by the Company; (iii) the date of
Executive’s death; (iv) age 65; or (v) sixty (60) months from the Date of
Termination relating to such termination of employment.


(e) In addition to the other benefits provided by this Section 5, Executive
shall be entitled to a lump-sum payment of his accrued vacation benefits through
the date of Executive’s termination. Executive shall also be entitled to all
other payments or benefits to which he may be entitled under the terms of any
applicable compensation arrangement or benefit, or fringe benefit plan, program
or grant.


(f) Notwithstanding the preceding paragraphs of this Section 5, in the event it
shall be determined that any payment or distribution of any type to or for the
benefit of the Executive by the Company, any of its affiliates, or any person
who acquires ownership or effective control of the Bank or the Company or
ownership of a substantial portion of the Bank’s or Company’s assets (within the
meaning of Section 280G of the Code, and the regulations thereunder) or any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is subject to the excise tax imposed by Section 4999 of the Code or
any similar successor provision or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then, except in the case of a


7

--------------------------------------------------------------------------------

Deminimus Excess Amount (as described below), the Executive shall be entitled to
receive an additional payment (a “Gross Up Payment”) in an amount such that
after payment by the Executive of all taxes imposed upon the Gross-Up Payment
(including any federal, state and local income, payroll or excise taxes and any
interest or penalties imposed with respect to such taxes), the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments (not including any Gross-Up Payment).


        In the event that the amount by which the present value of the Total
Payments which constitute “parachute payments” (within the meaning of
Section 280G of the Code) (the “Parachute Payments”) exceeds three (3) times the
Executive’s “base amount” (within the meaning of Section 280G of the Code) (the
“Base Amount”) is less than 3% of the amount determined under Section 5(c) of
this Agreement, such excess shall be deemed to be a Deminimus Excess Amount and
the Executive shall not be entitled to a Gross-Up Payment. In such an instance,
the Parachute Payments shall be reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s Base Amount; provided that such reduction shall not
be made unless the Non-Triggering Amount would be greater than the aggregate
value of the Parachute Payments (without such reduction) minus the amount of
Excise Tax required to be paid by Executive thereon. The reduction required
hereby shall be made by reducing the amount payable under Section 5(c) of this
Agreement.

        All determinations as to the portion, if any, of the Total Payments
which constitute Parachute Payments, whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment, the amount of any reduction, and any amounts
relevant to the foregoing paragraphs of this Section 5(f) shall be made by an
independent accounting or nationally-recognized compensation consulting firm
selected by the Company (the “Firm”), in consultation with counsel selected by
the Company, which firm and counsel may be, but need not be, the firm or counsel
then regularly retained by the Company. The Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations, regarding
the amount of any Gross-Up Payment and any other relevant matter, both to the
Company and the Executive, within five (5) days of a date of termination, if
applicable, or such earlier time as is requested by the Company or the Executive
(if the Executive reasonably believes that any of the Total Payments may be
subject to the Excise Tax). Any Determination by the Firm shall be binding upon
the Company and the Executive. As a result of uncertainty in the application of
Sections 280G and 4999 of the Code at the time of the initial Determination by
the Firm hereunder, or as a result of a subsequent Determination by the Internal
Revenue Service or a judicial authority, it is possible that the Company should
have made Gross-Up Payments (“Underpayment”), or that the Gross Up Payments will
have been made by the Company which should not have been made (“Overpayment”).
In either such event, the Firm shall determine the amount of the Underpayment or
Overpayment that has occurred. In the case of the Underpayment, the amount of
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive. In the case of an Overpayment, the Executive shall, at the
direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Bank to correct such Overpayment,
including repayment of such Overpayment to the Bank.

8

--------------------------------------------------------------------------------

6.     TERMINATION FOR DISABILITY.

(a)     If, as a result of Executive’s incapacity due to physical or mental
illness, he shall have been absent from his duties with the Company on a
full-time basis for six (6) consecutive months, and within thirty (30) days
after written notice of potential termination is given he shall not have
returned to the full-time performance of his duties, the Company may terminate
Executive’s employment for “Disability.” In the event such involuntary
termination of Executive’s employment could be considered a termination under
this Section 6(a) or under either section 4(a) or 5(b), it will be deemed to be
a termination under that section that provides the greatest financial benefits
to the Executive, as determined by the Executive.

(b)     In the event Executive’s employment is terminated under Section 6(a),
the Company will pay Executive, as disability pay, a monthly payment equal to
75% of Executive’s monthly rate of Base Salary on the effective date of such
termination. These disability payments shall be reduced by any
disability-related income received by Executive from other sources such as
Social Security, Workers’ Compensation or disability insurance coverage
maintained by the Company (which amounts shall be grossed-up to the extent they
are received free from federal income tax) but not by any separate disability
insurance maintained solely by the Executive. The disability payments will
commence on the effective date of Executive’s termination and will end on the
earlier of: (i) the date Executive returns to the full-time employment of the
Company in the same capacity as he was employed prior to his termination for
Disability; (ii) Executive’s full-time employment by another employer;
(iii) Executive attaining age 65; or (iv) Executive’s death. The disability
payments will be in addition to any other payments or benefits to which he may
be entitled under the terms of any applicable compensation arrangement or
benefit, or fringe benefit plan, program or grant.

(c)     In the event Executive’s employment is terminated under Section 6(a),
the Bank will cause to be continued medical, dental, disability and life
insurance coverage substantially identical (including coverage amounts, co-pays,
deductible amounts and maximum out-of-pocket amounts) to the coverage maintained
by the Company for the Executive and his dependents prior to his termination.
The Company’s obligation and the Executive’s entitlement to continued medical
and dental coverage shall be governed by the provisions of Section 7 below. With
respect to disability and life insurance coverage, Executive shall be obligated
to continue to pay, on a monthly basis, the portion of the cost of such
disability and life insurance coverage that he would be required to pay if his
employment continued. Such continuing insurance and payment arrangements for
disability and life insurance shall continue until the earlier of: (i) the date
Executive fails to remit to the Company the required monthly premium amount for
such insurance coverage within a thirty (30) day grace period of when such
payment is due (or, if later, within thirty (30) days after Executive is
informed of the payment due); (ii) the date Executive obtains insurance coverage
from another employer that is not less than that provided by the Company; or
(iii) age 65.

(d)     Notwithstanding the foregoing, there will be no reduction in the
compensation otherwise payable to Executive during any period during which
Executive has not been terminated but is incapable of performing his duties
hereunder by reason of disability.

9

--------------------------------------------------------------------------------

7.     RETIREMENT.

        Because Executive has attained the age and years of service with the
Company, any termination of Executive’s employment, other than termination for
Cause in accordance with Section 8, shall be considered a Retirement for
purposes of this Agreement. Executive’s Retirement shall entitle him to maintain
for himself and his dependents until Executive’s death, such medical and/or
dental coverage as he would have been entitled to maintain had his employment
continued, provided Executive timely pays (including a 30-day grace period) the
portion of the cost of such insurance coverage that he would be required to pay,
on a monthly basis, if he were actively employed by the Company. Executive’s
death shall be considered a qualifying event under COBRA (or any similar or
successor provision granting surviving spouses and dependents the right to
continue medical and dental coverage) such that Executive’s spouse and
dependents may elect to continue coverage at the same premium as in effect on
the date of Executive’s death; provided that effective as of the first
anniversary of the Executive’s death, the premium shall be the COBRA premium
applicable to such coverage.

        To the extent applicable, the Executive will also be entitled to receive
the benefits described in Section 4, 5 or 6. In the event Section 4, 5 or 6 is
not applicable, Executive shall be entitled to a lump-sum payment of his accrued
vacation benefits through the date of Executive’s Retirement and shall also be
entitled to all other payments or benefits to which he may be entitled under the
terms of any applicable compensation arrangement or benefit, or fringe benefit
plan, program or grant.

8.     TERMINATION FOR CAUSE.

        The term “Termination for Cause” shall mean termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses), or final cease-and-desist order, or material
breach of the Bank’s or Company’s code of ethics, or material breach of this
Agreement. In determining incompetence, the acts or omissions shall be measured
against standards generally prevailing in the savings institutions industry. For
purposes of this Section, no act, or the failure to act, on Executive’s part
shall be “willful” unless done, or omitted to be done, not in good faith and
without reasonable belief that the action or omission was in the best interest
of the Company or its affiliates. Notwithstanding the foregoing, Executive shall
not be deemed to have been Terminated for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the members of the Board at a
meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for him, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. The Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause unless otherwise provided in such compensation plan, arrangement, program
or grant.

10

--------------------------------------------------------------------------------

9. NOTICE.

        Any purported termination by the Company or by Executive shall be
communicated by Notice of Termination to the other party hereto and shall be
effective as of the Date of Termination.

        For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated. “Date of Termination” shall mean (A) if Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), and (B) if his employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a Termination for
Cause, shall not be less than thirty (30) days from the date such Notice of
Termination is given, provided that the Board may remove the Executive from his
positions and limit his duties and authority during such period without such
action being a basis for an Event of Termination under Section 4 above);
provided that if, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order of decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Salary) and continue him
as a participant in all compensation, benefit and insurance plans in which he
was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement. Amounts paid under this
Section are in addition to all other amounts due under this Agreement and shall
not be offset against or reduce any other amounts due under this Agreement.

10.     POST-TERMINATION OBLIGATIONS.

(a)     During the term of this Agreement and for the one (1) year period after
the expiration or termination hereof, Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party.

(b)     Except in the course of his employment and in the pursuit of the
business of the Company or its affiliates, Executive shall not, during the
course of his employment, or following termination of his employment for any
reason, directly or indirectly, disclose, publish, communicate or use on his
behalf or another’s behalf, any Confidential Information that he has learned or
developed while in the employ of the Company or its affiliates, proprietary

11

--------------------------------------------------------------------------------

information or other data of the Company or its affiliates. Executive
acknowledges that unauthorized disclosure or use of such Confidential
Information, other than in discharge of Executive’s duties, will cause the
Company or its affiliates irreparable harm.

        For purposes of this Section, Confidential Information means trade
secrets (such as technical and non-technical data, a program, method, technique,
process) and other confidential or proprietary information concerning the
products, processes, services, or customers of the Company or its affiliates,
including but not limited to: computer programs; marketing, or organizational
research and development; business or strategic plans; financial forecasts;
personnel information, including the identity of other employees of the Company
or its affiliates, their responsibilities, competence, abilities, and
compensation; pricing and financial information; current and prospective
customer lists and information on customers or their employees; information
concerning planned or pending acquisitions or divestitures; and information
concerning purchases of major equipment or property, which information: (a) has
not been made generally available to the public; and (b) is useful or of value
to the current or anticipated business, or research or development activities of
the Company or its affiliates; or (c) has been identified to Executive as
confidential by the Company or its affiliates, either orally or in writing.

(c)     During the term of this Agreement and for one (1) year after a Date of
Termination under circumstances described in Section 4(a) or Section 5(b)
hereunder (which period shall be tolled during a period of the continuance of
any actual breach or violation of this Section 10(c)), Executive will not,
except in the performance of his duties, directly or indirectly solicit, induce
or encourage (i) any customer of the Company or its affiliates to terminate such
customer’s relationship with the Company or its affiliates, or (ii) any
individual who, as of the date immediately preceding the Date of Termination, is
an employee of the Company any of its affiliates, to terminate his or her
relationship with the Company or its affiliates. For purposes of this
paragraph (c), “customer” means any business, entity or person which is or at
any time during the six months prior to Executive’s Date of Termination, was a
customer of the Company or any affiliate and with which Executive had contact
prior to the Date of Termination.

(d)     Executive acknowledges that the restraints and agreements herein
provided are fair and reasonable, that enforcement of the provisions of this
Section 10 will not cause him undue hardship and that said provisions are
reasonably necessary and commensurate with the need to protect the Company and
its affiliates and their legitimate and proprietary business interests and
property from irreparable harm. Therefore, Executive agrees that, in addition to
any other remedies at law or in equity available to the Company or its
affiliates for Executive’s breach or threatened breach of this Section 10, the
Company or its affiliates is entitled to specific performance or injunctive
relief, without bond, against Executive to prevent such damage or breach, and
the existence of any claim or cause of action Executive may have against the
Company or its affiliates will not constitute a defense thereto.

11.     SOURCE OF PAYMENTS; BANK AGREEMENT.

        All payments provided in this Agreement shall be paid in cash or check
from the general funds of the Company. The Company guarantees payment and
provision of all amounts and benefits due hereunder to the Executive under the
Bank Agreement, and if such amounts due

12

--------------------------------------------------------------------------------

from the Bank are not timely paid or provided by the Bank, such amounts and
benefits shall be paid or provided by the Company.

12.     EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

        This Agreement contains the entire understanding between the parties
hereto and supersedes any prior employment agreement between the Company or any
predecessor of the Company and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring of Executive of
any kind elsewhere provided. No provision in this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.

13.     EFFECT OF ACTION UNDER BANK AGREEMENT.

        Notwithstanding any provision herein to the contrary, to the extent that
compensation payments and benefits are paid to or received by Executive under
the Bank Agreement, such compensation payments and benefits paid by the Bank
will be deemed to satisfy the corresponding obligations of the Company under
this Agreement.

14.     NO ATTACHMENT.

        Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

15.     MODIFICATION AND WAIVER.

(a)     This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b)     No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future of as to any act other than that
specifically waived.

16.     SEVERABILITY.

        If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

13

--------------------------------------------------------------------------------

17.     CONSTRUCTION; HEADINGS FOR REFERENCE ONLY.

        The language used in this Agreement will be deemed to be the language
chosen by Bank and the Executive to express their mutual intent and no rule of
strict construction shall be applied against any person. Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and the pronouns stated in
either the masculine, the feminine or the neuter gender shall include the
masculine, feminine or neuter. The headings of the Sections of this Agreement
are for reference purposes only and do not define or limit, and shall not be
used to interpret or construe the contents of this Agreement. The headings of
sections and paragraphs herein are included solely for convenience of reference
and shall not control the meaning or interpretation of any of the provisions of
this Agreement.

18.     GOVERNING LAW.

        This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Delaware.

19. ARBITRATION.

        Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in accordance with the
applicable rules of the American Arbitration Association then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Bank shall be entitled to seek
specific performance of Executive’s obligations under Section 10 above in an
applicable court and Executive shall be entitled to seek in the applicable court
the specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

20.     PAYMENT OF LEGAL FEES.

        All reasonable legal fees paid or incurred by Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Company, regardless of whether or not the Executive is
successful on the merits of such dispute or question pursuant to any legal
judgment, arbitration or settlement. Notwithstanding the foregoing, Executive
shall not be entitled to the reimbursement of legal fees and shall be required
to return any payments of legal fees paid by the Company on Executive’s behalf
if it is determined, pursuant to any judgment, arbitration or settlement that
Executive acted in bad faith or undertook frivolous litigation.

21.     INDEMNIFICATION AND INSURANCE.

        The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators), and to advance expenses, to the fullest
extent permitted under Federal law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Bank (whether or not he continues to be a director or
officer at the time of incurring such expenses or

14

--------------------------------------------------------------------------------

liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements, such settlements to be approved by the Board of Directors of the
Bank, if such action is brought against Executive in his capacity as an officer
or director of the Bank. However, such indemnification shall not extend to
matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties. The provisions of this Section 21
shall not be deemed exclusive of any other rights to indemnification which the
Executive may have under any governing documents or by-laws of the Company or
any affiliates, agreement, votes of stockholders or directors, or otherwise. The
provisions of this Section 21 shall survive any expiration or termination of
this Agreement or Executive’s employment hereunder.

22.     FULL SETTLEMENT; NO MITIGATION.

        The Company’s obligation to make the payments and provide the benefits
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and, except as
expressly provided in this Agreement, such amounts shall not be reduced whether
or not the Executive obtains other employment.

23.     BINDING EFFECT.

        This Agreement shall be binding upon and inure to the benefit of the
heirs and representatives of the Executive and the successors and assigns of the
Company. The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or a substantial portion of its assets,
by agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform this Agreement
if no such succession had taken place. Regardless of whether such an agreement
is executed, this Agreement shall be binding upon any successor of the Company
in accordance with the operation of law, and such successor shall be deemed the
“Company” for purposes of this Agreement.

24. CONDITIONS TO PAYMENTS UNDER SECTIONS 4 AND 5.


(a) Any payments of benefits made or provided pursuant to Sections 4 or 5 are
subject to the Executive’s:


(i) compliance with the provisions of Section 10 hereof (to the extent
applicable);


(ii) delivery to the Company of an executed Release and Severance Agreement,
which shall be substantially in the form attached hereto as Exhibit A, with such
changes therein or additions thereto as needed under then applicable law to give
effect to its intent and purpose; and


15

--------------------------------------------------------------------------------

(iii) delivery to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.


(b) Notwithstanding the due date of any post-employment payments, any amounts
due under Sections 4 or 5 shall not be due until after the expiration of any
revocation period applicable to the Release and Severance Agreement.


25. CODE SECTION 409A.


        It is intended that any amounts payable under this Agreement, and the
Company’s and Executive’s exercise of authority or discretion hereunder, shall
comply with Section 409A of the Code (including the Treasury regulations and
other published guidance relating thereto) so as not to subject Executive to the
payment of any interest or additional tax imposed under Section 409A of the
Code. In furtherance of this intent, (a) if, due to the circumstances in
existence at the time payments may become due to the Executive under Sections 4
or 5, the date of payment or the commencement of such payments or benefits
thereunder must be delayed for six months in order to meet the requirements of
Section 409A(a)(2)(B) of the Code applicable to “specified employees,” then any
such payment or payments or benefits to which the Executive would otherwise be
entitled during the first six months following the date of separation from
service shall be accumulated and paid as of the first day of the seventh month
following the date of separation from service, and (b) to the extent that any
Treasury regulations, guidance or changes to Section 409A after the date of this
Agreement would result in the Executive becoming subject to interest and
additional tax under Section 409A of the Code, the Company and Executive agree
to amend this Agreement in order to bring this Agreement into compliance with
Code Section 409A.

26.     MISCELLANEOUS.

(a)     The Company shall provide for the withholding of any taxes required to
be withheld by federal, state, or local law with respect to any payment in cash,
shares of stock and/or other property made by or on behalf of the Company to or
for the benefit of the Executive under this Agreement or otherwise. The Company
may, at its option: (a) withhold such taxes from any cash payments owing from
the Company to the Executive, (b) require the Executive to pay to the Company in
cash such amount as may be required to satisfy such withholding obligations
and/or (c) make other satisfactory arrangements with the Executive to satisfy
such withholding obligations.

(b)     This Agreement may be executed by the parties hereto in two (2) or more
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall constitute one and the same instrument, and all signatures
need not appear on any one counterpart.

(c)     Provisions of this Agreement shall survive the termination of the
Executive’s employment with the Company to the extent provided herein.

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement on April
__, 2007, effective as of the date indicated above.

Attest:     MID AMERICA BANK                    /s/_Carolyn Pihera   By:/s/
Allen Koranda    Secretary   Its: CEO                WITNESS:               /s/
Sharon Kay Ranieri   /s/Kenneth R. Koranda      Assist. Secretary   Executive  

17

--------------------------------------------------------------------------------

Exhibit A to Employment Agreement


RELEASE AND SEVERANCE AGREEMENT

        THIS RELEASE AND SEVERANCE AGREEMENT is made and entered into this ____
day of _________, _____ by and between MAF BANCORP, INC. and its direct and
indirect subsidiaries and affiliates (including, without limitation, MID AMERICA
BANK, fsb (collectively, “MAF”) and Executive (hereinafter “EXECUTIVE”).

        EXECUTIVE’S employment with MAF terminated on __________, ______; and
EXECUTIVE has voluntarily agreed to the terms of this RELEASE AND SEVERANCE
AGREEMENT in exchange for severance benefits under the Employment Agreement
(“Employment Agreement”) to which EXECUTIVE otherwise would not be entitled.

        NOW THEREFORE, in consideration for severance benefits provided under
the Employment Agreement and except as provided below, EXECUTIVE on behalf of
EXECUTIVE and EXECUTIVE’S spouse, heirs, executors, administrators, children,
and assigns does hereby fully release and discharge MAF, its officers,
directors, employees, agents, subsidiaries and divisions, benefit plans and
their administrators, fiduciaries and insurers, successors, and assigns from any
and all claims or demands for wages, back pay, front pay, attorneys’ fees and
other sums of money, insurance, benefits, contracts, controversies, agreements,
promises, damages, costs, actions or causes of action and liabilities of any
kind or character whatsoever, whether known or unknown, from the beginning of
time to the date of this Agreement, relating to EXECUTIVE’S employment or
termination of employment from MAF, including but not limited to any claims,
actions or causes of action arising under the statutory, common law or other
rules, orders or regulations of the United States or any State or political
subdivision thereof including the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.

        EXECUTIVE acknowledges that EXECUTIVE’S obligations pursuant to Section
10 of the Employment Agreement relating to the use or disclosure of confidential
information and non-solicitation of customers and employees shall continue to
apply to EXECUTIVE.

        This release does not affect EXECUTIVE’S or EXECUTIVE’s dependents’,
heirs’ or assigns’ rights to any benefits to which EXECUTIVE or such persons or
entities may be entitled under any employee benefit plan, program or arrangement
sponsored or provided by MAF, including but not limited to the Employment
Agreement and the plans, programs and arrangements referred to therein. This
release shall also not affect EXECUTIVE’s or his dependents’, heirs’ or assigns’
rights under the Employment Agreement or otherwise to indemnification or
coverage and benefits under any directors and officers insurance coverage.

        EXECUTIVE and MAF acknowledge that it is their mutual intent that the
Age Discrimination in Employment Act waiver contained herein fully comply with
the Older Workers Benefit Protection Act. Accordingly, EXECUTIVE acknowledges
and agrees that:

    (a)        The severance benefits exceed the nature and scope of that to
which EXECUTIVE would otherwise have been legally entitled to receive.


18

--------------------------------------------------------------------------------

    (b)        Execution of this Agreement and the Age Discrimination in
Employment Act waiver herein is EXECUTIVE’S knowing and voluntary act;


    (c)        EXECUTIVE has been advised by MAF to consult with EXECUTIVE’S
personal attorney regarding the terms of this Agreement, including the
aforementioned waiver;


    (d)        EXECUTIVE has had at least forty-five (45) calendar days within
which to consider this Agreement;


    (e)        EXECUTIVE has the right to revoke this Agreement in full within
seven (7) calendar days of execution and that none of the terms and provisions
of this Agreement shall become effective or be enforceable until such revocation
period has expired;


    (f)        EXECUTIVE has read and fully understands the terms of this
Agreement; and


    (g)        Nothing contained in this Agreement purports to release any of
EXECUTIVE’S rights or claims under the Age Discrimination in Employment Act that
may arise after the date of execution.


        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.

MAF BANCORP, INC     EXECUTIVE                for itself and its subsidiaries
and              affiliates               By:_________________________   
__________________________       Its:_________________________                 
           